DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/975158 has claims 1-7 and 21-33 pending.  
Claims 8-20 have been cancelled. Claims 21-33 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6, 21-22, 26, 28-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu et al. (Pub. No. US2016/0283261; hereinafter Nakatsu) in view of Thomas et al. (Pub. No. US2017/0212830; hereinafter Thomas) in view of Jain et al. (Pub. No. US2016/0330277; hereinafter Jain) in view of Ahuwanya et al. (Pub. No. US2018/0060584 filed on September 1, 2016; hereinafter Ahuwanya).
Regarding claims 1, 21, and 28 Nakatsu disclose the following: 
(Currently Amended) A method comprising: 
receiving, by a processing device, configuration data of a virtual machine of a computer system, the configuration data referencing a set of processes executed by the virtual machine; 
***EXAMINER’S INTERPRETATION:
“receiving, by a processing device, procedure data belonging to a virtual machine, the data indicates a set of instructions or processes for a step designated to execute by a virtual machine”
(Nakatsu teaches receiving, by a processing device, information represented as configuration data of a virtual machine [0070; FIG. 8, All Elements], e.g. “agents 340A to 340G (indicated by "a" in FIG. 6) that are programs for collecting information on the VM guests 320 are executed” [0070], the information represented as configuration data indicating a set of processes executed by the virtual machine, e.g. “Information that is monitored by the agents 340 and indicates whether or not the setting is configured to enable the communication to be executed between the containers is sufficient to determine whether or not multiple containers to be executed on the same VM guest 320 exist, while whether or not the communication is actually executed between the containers is not detected. Thus, in the embodiment, if containers are to be separated from each other for migration to be executed due to a task of maintaining a host computer 100 or the like, information collected by the agents 340 and related to a setting configured for communication between the containers is referenced and whether or not the containers are able to be separated from each other is determined” [0078])
analyzing, by the processing device, the set of processes executed by the virtual machine in view of a plurality of rules; 
 (Nakatsu teaches analyzing to recognize, by the processing device, the set of processes executed [0041, 0078], e.g. “determine whether or not multiple containers to be executed on the same VM guest 320 exist, … information collected by the agents 340 and related to a setting configured for communication between the containers is referenced and whether or not the containers are able to be separated from each other is determined. Since multiple containers to be executed on the same VM guest 320 are able to be recognized and migrated to the same destination VM guest 320, the migration is executed without adversely affecting business processes by application programs executed on the containers” [0078], by the virtual machine in view of a plurality of rules [0041, 0059]. 
For evidence of a plurality of rules: 
“Thus, in a container-based virtualization environment for Docker or the like, a function of specifying whether or not communication between containers is permitted upon the activation of the containers is provided. For example, in Docker, whether or not the communication between the containers is permitted may be determined using a "- -icc" flag (inter-container communication flag) that is an argument of a container activation command. In addition, communication with a specific container may be controlled and permitted by a link function. The functions to be used for the execution of communication between containers are provided as functions of the container OSs 211” [0059]. 
Nakatsu further teaches that the interdependencies existing when the first process and the second process are executed by the virtual machine [0075; FIG. 8, All Elements], e.g. “communication is able to be executed between containers executed on the same VM guest” [0075])
determining, in view of the analysis, a set of candidate processes for building a plurality of container images, wherein the set of candidate processes comprise the first process and the second process; and
(Nakatsu teaches determining, in view of the analysis, a set of candidate processes [0163] for building a plurality of container images [0058-0059], e.g. “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file. New containers may be easily generated by copying the stored images and adding settings for the application execution environments” [0058], wherein the set of candidate processes comprise the first process and the second process [0096, 0139, 0163], e.g. “identify a plurality of virtual operating systems to be executed on a same virtual machine upon the migration by detecting a plurality of different virtual operating systems Nakatsu]) 
building one or more container images; 
(Nakatsu teaches building one or more of container images, e.g. “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file. New containers may be easily generated by copying the stored images and adding settings for the application execution environments. Thus, the container-based virtualization environments are suitable to build Platform as a Service (PaaS) or the like” [0058], in view of the set of candidate processes [0139] and the data of the virtual machine [0070; FIG. 8, All Elements; Claim 1 of Nakatsu])
executing the first process and the second process within the container.
(Nakatsu teaches executing the first process and the second process within the container [0052, 0093-0094], e.g. “The two containers on which the applications "Web C" and "App C" are executed on the VM guest 320C are set so that communication is not executed between the containers and that only one of the containers executes external communication. Thus, a combination priority for the two containers is set to be "low". Since communication states of the two containers executed on the VM guest 320E are the same as those of the containers on which the applications "Web C" and "App C" are executed, a combination priority for the containers executed on the VM guest 320E is set to be "low"” [0093] and “since a pair of containers of which a combination priority is set to be "high" may communicate with each other, the containers are to be migrated to the same destination VM. On the other hand, even if containers of which a combination priority is set to be "middle" or "low" are separated and migrated to different VMs, business processes may be continued and thus the containers of which the combination priority is set to be "middle" or "low" are determined as containers allowed to be separated” [0094])

However, Nakatsu does not disclose the following:
one or more container images comprising executable code of the first process and the second process
Nonetheless, this feature would have been made obvious, as evidenced by Thomas.
(Thomas discloses that one or more container images compromising executable code [0018] of the first “executable” process and the second “another executable” process [Abstract]. 
For further evidence of Thomas disclosing the plurality of container images compromising executable code, please see citation below: 
“… developer can build a container image, validate functionalities of the container image, and publish the container image into a registry (sometimes referred to as a "production registry"). Other operators (e.g. users or systems) can download container images from the registry to instantiate respective containers in corresponding systems. A registry can refer to a repository of container images that is accessible by operators to retrieve a container image to launch a container in a respective production environment, i.e. a computer system in which the application (or other executable code) of the container is executable during actual use of the application by an end user” [0018])
The disclosures of Thomas can be combined with the disclosed container images of Nakatsu.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A: Combining prior art elements according to known methods to yield predictable results. 
Thomas].

However, Nakatsu in view of Thomas does not disclose the following:
(1)	determining, in view of the analysis, a set of candidate processes to be migrated from the virtual machine to a container running on the computer system, wherein the set of candidate processes comprises the first process and the second process; and
(2)	instantiating the container using a first container image of the one or more container images; and 
Nonetheless, this feature would have been made obvious, as evidenced by Jain.
(1) (Jain teaches determining, in view of the analysis, a set of candidate processes, e.g. “The main application components may be identified by examining the processes of the application by application analyzer 403A” [0053], to be migrated from the virtual machine to a container running on the computer system, e.g. “to migrate a distributed application from, for example, a VM-based environment to a container-based environment” [0052])
in response to determining the set of candidate processes:
(2) (Jain teaches instantiating the container using a first container image, e.g. “If it is determined in block 603 that no existing image was found, flow proceeds from block 603 to block 605, in which the containerization planner 403B generates a new container image for the distributed application. Both of blocks 604 and 605 may be executed for a multi-container application” [0055], of the one or more container images, e.g. “the images in the container image repository may be used for container provisioning” [0013])
Jain are applicable on candidate processes of Nakatsu in view of Thomas. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas with the teachings of Jain. 
One of ordinary skill in the art would recognize the desirability of performing the following modification:  Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been “to determine how to migrate the application to a container-based environment” [0053 – Jain].

However, Nakatsu in view of Thomas in view of Jain does not disclose the following: 
analyzing, by the processing device, the set of processes executed by the virtual machine in view of a plurality of rules comprising a first rule defining a compiler dependency between a first process and a second process of the set of processes;
Nonetheless, this feature would have been made obvious, as evidenced by Ahuwanya.
(Ahuwanya teaches analyzing, by the processing device, the set of processes [0043, 0095-0096] executed by the virtual machine [0045, 0054, 0079] in view of a plurality of rules comprising a first rule defining a compiler dependency between a first process and a second process of the set of processes [0095-0096] – see relevant citations below.
Here is a citation about analyzing the set of processes: “analyzing code, with an analysis subsystem, to detect use of at least one of said prohibited operations” [Claim 1 of Ahuwanya]
Here is a citation about a first rule defining a condition under which certain operations/instructions are prohibited: “Examples of the detection of prohibited instructions during compilation, transformation or pre-execution processing include, but are not limited to: … 

This teaching of Ahuwanya is applicable to the processes and associated dependencies of Nakatsu in view of Thomas in view of Jain.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas in view of Jain with the teachings of Ahuwanya. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.  
The motivation would have been “to ensure safety and stability. Furthermore, code execution can be monitored to guarantee the execution runs within the expected boundaries” [Abstract – Ahuwanya].
Regarding claims 2, 22, and 29, Nakatsu in view of Thomas in view of Jain in view of Ahuwanya disclose the following: 
the container image further comprises executable code of one or more of the set of candidate processes.   
(Nakatsu teaches that the plurality of container image [0058] further comprises executable code, e.g. “multiple virtual application execution environments (virtual OSs) are generated” [0034], of one or more of the set of candidate processes [0139, 0163; Claim 1 of Nakatsu])
Regarding claims 6, 26, and 33, Nakatsu in view of Thomas in view of Jain in view of Ahuwanya disclose the following: 
and initiating the execution of the one or more container images on a computing device comprising operating system level virtualization.  
 (Nakatsu teaches initiating the execution of one or more container images [0057-0058], e.g. “In the container-based virtualization environments, Linux (registered trademark) OSs are activated on the images in a shared file” [0058], on a computing device or host [0053] comprising operating system level virtualization, e.g. “the container-based virtualization is also referred to as "OS virtualization"” [0033])

However, Nakatsu does not disclose features:
further comprising: 
(1)	storing the one or more container images on a storage device; 
(2)	registering the one or more container images with a repository of container images;
Nonetheless, this would have been obvious, as evidenced by Thomas.
(1) (Thomas teaches storing/publishing one or more “container images” [0018, 0020] on a storage device or registry, e.g. “saving a copy of the container image 204 in the registry 222” [0030])
(2) (Thomas teaches registering the one or more container images, e.g. “A developer can build a container image, validate functionalities of the container image, and publish the container image into a registry (sometimes referred to as a "production registry")” [0018], with a repository of container images, e.g. “A registry can refer to a repository of container images that is accessible by operators to retrieve a container image to launch a container in a respective production environment” [0018])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Thomas in accordance with container images of Nakatsu.
The motivation would have been as follows: “The registry 222 is accessible by various operators to download any container image included in the registry 222, for launching a corresponding container in a Thomas].
Claim(s) 3-4, 23-24, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Thomas in view of Jain in view of Ahuwanya in view of Maeda et al. (Pub. No. US2012/0260250 published on October 11, 2012; hereinafter Maeda).
Regarding claims 3, 23, and 30, Nakatsu in view of Thomas in view of Jain in view of Ahuwanya does not disclose the following: 
wherein the plurality of rules further comprises one or more of: 
i) a second rule identifying one or more operating system specific processes; 
ii) a third rule identifying one or more third processes to exclude from the set of candidate processes; or 
iii) a fourth rule identifying one or more fourth processes to include in the set of candidate processes.  
Nonetheless, this feature would have been made obvious, as evidenced by Maeda.
(Maeda discloses i) a second rule known as “policy table 1370” identifying one or more operating system specific processes [0210; FIG. 15A, Element 1370], e.g. “the policy managing unit 1305 determines whether or not to execute the OS process, based on a policy table 1370” [0210])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas in view of Jain in view of Ahuwanya with the teachings of Maeda. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Add this second rule of Maeda to the plurality of rules disclosed by Nakatsu in view of Thomas in view of Jain in view of Ahuwanya.
The motivation would have been to provide “use prohibition” [0210 – Maeda] – as cited below: 
Maeda].
Regarding claims 4, 24, and 31, Nakatsu in view of Thomas in view of Jain in view of Ahuwanya in view of Maeda disclose the following: 
wherein the second rule indicates to exclude the one or more operating system specific processes from the set of candidate processes.  
(Maeda discloses that the second rule known as “policy table 1370” indicates to exclude the one or more operating system specific processes from the set of candidate processes [0210; FIG. 15A, Element 1370], e.g. “the policy managing unit 1305 determines whether or not to execute the OS process, based on a policy table 1370” [0210])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas in view of Jain in view of Ahuwanya with the teachings of Maeda. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Maeda to the second rule of the plurality of rule of Nakatsu in view of Thomas in view of Jain in view of Ahuwanya. 
The motivation would have been as follows: “policy table 1371 shown in FIG. 15B includes functions, and symbols each indicating whether or not one of virtual machines is permitted to access one of the functions. "Yes" in FIG. 15B indicates access granted, and "No" in FIG. 15B indicates access denied” [0211 – Maeda.
Claim(s) 5, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Thomas in view of Jain in view of Ahuwanya in view of Zhang (Pub. No. US2014/0229951 published on August 14, 2014; hereinafter Zhang).
Regarding claims 5, 25, and 32, Nakatsu in view of Thomas in view of Jain in view of Ahuwanya does not disclose the following: 
wherein building the one or more container images comprises: 
(1)	identifying an order associated with each process of the set of candidate processes indicated in the plurality of rules; and 
(2)	building the one or more container images in view of analyzing the set of candidate processes in the identified order.  
Nonetheless, this feature would have been made obvious, as evidenced by Zhang.
(1) (Zhang teaches identifying an order associated with each process of the set of candidate processes or “start processes” [0033] indicated in the plurality of rules or mapping relationship [0033, 0038], e.g. “The N application start processes may use an execvp( ) system call to start application programs, where execvp( ) is another kernel interface of the Linux system and is used to start an application program with a specified path name. Starting, in a container, by the N application start processes, the N application programs may specifically include starting, by the N application start processes, the corresponding application programs according to a set mapping relationship, where the mapping relationship is a mapping relationship between application start processes and application programs. For example, the order of PIDs of application start processes may correspond to the order of path names of application programs entered in the command line parameters.” [0033])
(2) (Zhang teaches building/creating the one or more container images [0040], such a Linux container [0025], in view of analyzing the set of candidate processes in the identified order [0033])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas in view of Jain in view of Ahuwanya with the teachings of Zhang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the identifying and building techniques of Zhang in accordance with the container images of Nakatsu in view of Thomas in view of Jain in view of Ahuwanya.  
The motivation would have been to consider “a mapping relationship between application start processes and application programs” while building a container [0033 – Zhang].
Claim(s) 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Thomas in view of Jain in view of Ahuwanya in view of Gebhart et al. (Pub. No. US2009/0217260 published on August 27, 2009; hereinafter Gebhart).
Regarding claim 7, Nakatsu in view of Thomas in view of Jain in view of Ahuwanya does not disclose the following: 
further comprising: 
(1)	initiating, by the processing device of a first computing device, installation of an agent on a second computing device comprising the virtual machine; and 
(2)	receiving, by the processing device of the first computing device, the configuration data from the agent, wherein the first computing device and the second computing device are connected by a computer network.  
Nonetheless, this feature would have been made obvious, as evidenced by Gebhart.
(1) (Gebhart teaches initiating, by the processing device of a first computing device that executes a “configurator” [0028, 0034; FIG. 1, Element 140], installation of an agent on a second computing device comprising the virtual machine [0034; Claim 6 of Gebhart], e.g. “configurator 140 initiates installation of agents 120a-b. Configurator 140 may install agents 120a-b as part of the container infrastructure (e.g. a service in a J2EE engine), as part of the extended application layer, or as part of any other aspect of Gebhart])
(2) (Gebhart teaches receiving, by the processing device of the first computing device, the configuration data from the agent [0028], e.g. “At 210, an agent, such as agent 120a, may receive information representative of the operation of the extended application layer, such as application 112a, and the container infrastructure layer, such as container 122a. For example, agent 120a may monitor and receive communications between application 112a and container 122a. ... Agent 120a may provide the received information to configurator 140 though network 150” [0028], wherein the first computing device and the second computing device are connected by a computer network [0021, 0028], e.g. “a system 100 including one or more hosts 116a-116b, a configurator 140, and storage 145, all of which may be coupled by a network 150” [0021] and “At 210, an agent, such as agent 120a, may receive information representative of the operation of the extended application layer, such as application 112a, and the container infrastructure layer, such as container 122a. For example, agent 120a may monitor and receive communications between application 112a and container 122a. ... Agent 120a may provide the received information to configurator 140 though network 150, where that information is stored in storage 145” [0028])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas in view of Jain in view of Ahuwanya with the teachings of Gebhart. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the configurator of Gebhart within the system of Nakatsu in view of Thomas in view of Jain in view of Ahuwanya, in order to install the agents of Nakatsu in view of Thomas in view of Jain in view of Ahuwanya and receive data from the agents of Nakatsu in view of Thomas in view of Jain in view of Ahuwanya.

1 – “agents 120a-b may receive information and then forward any received information to configurator 140, where the information is stored in storage 145” [0024 – Gebhart]
2 – “The received information may correspond to one or more of the following: the activation of application 112a inside the container infrastructure; the usage of application 112a; and any other aspect of the extended application layer that may enable configurator 140 to determine what aspects of the container infrastructure or the extended application layer may be deinstalled (e.g., removed or disabled)” [0025 – Gebhart].
Regarding claim 27, Nakatsu in view of Thomas in view of Jain in view of Ahuwanya in view of Gebhart disclose the following: 
wherein the processing device is further to: 
initiate installation of an agent on a first computing device comprising the virtual machine; and 
(Gebhart teaches initiating, by a “configurator” [0028, 0034; FIG. 1, Element 140], installation of an agent on a first computing device comprising the virtual machine [0034; Claim 6 of Gebhart], e.g. “configurator 140 initiates installation of agents 120a-b. Configurator 140 may install agents 120a-b as part of the container infrastructure (e.g. a service in a J2EE engine), as part of the extended application layer, or as part of any other aspect of system 100” [0034] considering that “the underlying container infrastructure layer in a system implementing virtualization technology, such as virtual machines” [0036], and furthermore “initiating installation of the extended application layer at the virtual machine; and initiating installation of the agent, the agent installed as part of at least one of the extended application layer or the container infrastructure layer” [Claim 6 of Gebhart])
receive, at a second computing device, the configuration data from the agent, wherein the first computing device and the second computing device are connected by a computer network.  
Gebhart teaches receiving, at a second computing device [FIG. 1, Element 116b and 120b], the configuration data from the agent, e.g. “The configurator 140 may receive information from one or more agents 120a-b, and store the received information in storage 145. Configurator 140 may receive such information from an agent over a predetermined period of time” [0025] and furthermore “receiving information using an agent for monitoring the extended application layer and the container infrastructure layer” [Claim 2 of Gebhart], wherein the first computing device and the second computing device are connected by a computer network [0021, 0028; FIG. 1, Elements 116a, 116b, and 150], e.g. “one or more hosts 116a-116b, a configurator 140, and storage 145, all of which may be coupled by a network 150 or any other communication mechanism including the Internet, intranet, inter-process communications, and the like” [0021])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas in view of Jain in view of Ahuwanya with the teachings of Gebhart. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the agent installation and agent monitoring functionality of Gebhart within the computing devices of Nakatsu in view of Thomas in view of Jain in view of Ahuwanya.
The motivation would have been as follows: “Agent 120a may provide the received information to configurator 140 though network 150, where that information is stored in storage 145” [0028 – Gebhart].

Response to Arguments
Applicant’s arguments, see “REMARKS”, filed January 20, 2022, with respect to claims 1-7 and 21-33. Those arguments have been considered - however, they are moot due to new grounds of rejection. 
All claims are rejected by combining prior art teachings placed on records.
Examiner maintains rejection of the claims under 35 U.S.C. 103.
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 17, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199